Citation Nr: 0628935	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  04-25 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to separate 10 percent evaluations for tinnitus 
of each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to June 
1990.  There is additional verified active service totaling 
14 years, 9 months, and 27 days.  

In January 1991, the Department of Veterans Affairs (VA) 
granted service connection for tinnitus with a 10 percent 
evaluation, effective July 1, 1990.  In January 2003, the 
veteran, through his representative, presented a claim of 
entitlement to separate compensable ratings for tinnitus for 
each ear.  That claim was denied in January 2003 by the St. 
Louis, Missouri Regional Office (RO), and the Board of 
Veterans' Appeals (Board) now has jurisdiction.

The veteran's representative, in a July 2005 Informal Hearing 
Presentation (IHP) to the Board, styled the question at issue 
as whether there was a clear and unmistakable error (CUE) in 
failing to grant a separate 10 percent rating for tinnitus in 
each ear.  The representative, however, neither then nor at 
any other time, ever presented an argument or specific facts 
alleging that a specific rating decision was the product of 
CUE.  The Board therefore finds that the veteran is not 
presenting a claim for CUE.  Further, the Board notes that 
the RO did not address CUE in its January 2003 rating 
decision, or in the June 2004 statement of the case (SOC).  
Hence, the Board will address the issue as styled on the 
title page.

If the veteran specifically wishes to raise a claim of CUE as 
to the January 2003 rating decision, he should do so in 
accordance with the standards set forth in Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993). 


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum schedular rating authorized under 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2005).



CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260; Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under 38 C.F.R. § 4.87, 
Diagnostic Code 6260, there is no provision for assignment of 
a separate 10 percent schedular evaluation for tinnitus of 
each ear.  The veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the pre-1999 and pre-June 13, 2003, versions of 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, required the assignment of dual 
10 percent ratings for bilateral tinnitus.  VA appealed this 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and 38 C.F.R. § 4.87, Diagnostic Code 
6260, which limit a veteran to a single disability rating for 
tinnitus, regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, in July 2006, the stay of 
adjudication of tinnitus rating cases was lifted.  

The January 1991 rating decision assigned the veteran's 
service-connected tinnitus the maximum schedular rating 
available for tinnitus, effective from July 1, 1990.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a separate schedular evaluation for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Veterans Claims Assistance Act of 2000 (VCAA) has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  Therefore, further discussion of the VCAA is not 
warranted.


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


